Title: To George Washington from John Paterson, 7 June 1781
From: Paterson, John
To: Washington, George


                        
                            Sir
                            West Point June 7th 1781
                        
                        The inclosed are from a number of the first Gentlemen in Berkshire in favor of King now under sentence of
                            death—I am particularly acquainted with his circumstances. His Mother was drove by the Enemy from Balltown &
                            thereby greatly distressd, when he deserted he went directly home and was exceedingly industrous, all his earnings were
                            appropriated to the subsistance of the family it appears that nothing but the distress of his Mother and Fatherless
                            Brothers and Sisters induced him to be Guilty of so henious a Crime. I am Sir your most Obedient humble Servant 
                        
                            John Paterson

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Stockbridge June 5th 1781
                            
                            Mr Kirkland informs me that by the disere of a number of People of Character he is on a journey to Camp,
                                to endeavour the reprieve of William King, now under Sentence of Death for Desertion, I wish never to have the Laws
                                evaded or trifled with in matters of that nature, no Person views the Crime of Desertion with more Detestation than
                                myself, nevertheless I cant but think there is many aleveating Circumstances in this Case of King’s which in some
                                measure intitles him to Clemancy & which together with the distressed Circumstances of his mother should he be executed,
                                (particulars of which Mr Kirkland will inform you) induces me desire your influence in obtaining his Repreve. 
                            I never made a request of this nature before, and nothing but viewing him more unfortunate than Criminal
                                could induce me to do it now. I am Dear sir your very Humble Servt
                            
                                Wm Walker

                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Genl,
                                Stockbridge June 5th 1781
                            
                            by the Request of Mr Catling and a Number of other Respectfull Inhabitents I have been
                                Induced to wright you a few Lines Requesting you to assist Mr Catling in getting a Pardon for Wm King a Soldier
                                Belonging to Col. Vanskaiks Regiment if it be Consistint with the good of the Service as he is a Soldier Which has
                                    been a Good Charactor till now.
                            I was yesterday at Lenox and Miss Patterson is well and all the family—and all your freinds, in this
                                Quarter—I have not been able to git an order for selling those Tory farmes which you was
                                speaking to me about but I hope I shall Soon.
                            Please to give my Compliments to Mrs Sh... and all my acquaintence in Camp. I am dear
                                General with the greatest Respect your Most obedient Huml. Servt
                            
                                J. Hollister

                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Stockbridge June 5. 1781
                            
                            At the particular request of, a number of principal Gentlemen in this Town, as well as in the town of
                                    Lee, the Revd Mr Kirkland undertakes to ride to West Point, to solicit for the pardon of one
                                William King, of Van Schaaiks Regmt, who we hear is under sentance of death for desertion—His mother is a hapless
                                Widdow in the last mentioned town, being driven from her home at Balltown, and made helpless by the ravages of our
                                enemies in that quarter—Could it consist, with the dissipline and good of the army, it would be an act of high
                                benevolence to a fond mother, greatly distressed, aside of this event, to procure a pardon her son.
                                I have the honor to be your most obt huml. Sevt
                            
                                Timy Edwards

                            
                        
                        
                    